DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Appeal Brief filed on 05/06/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DREW A DUNN/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 6, 8, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itabashi [US 2018/0292462].
With respect to claim 5, Itabashi discloses a method for determining a charge value for a system including a charging apparatus and at least one rechargeable battery [abstract; i.e. current integration/coulomb counting method to determine SOC during charging], the at least one rechargeable battery [14] being connectable to the charging apparatus [Fig. 1] to receive and store electrical energy [implicit function of a secondary battery], the method comprising the following steps: detecting a first charge value [SOC1(0)] of an electrical charge of the at least one rechargeable battery at a first time instant [par. 0055,0057; detection of a first initial starting SOC, i.e. current integration for SOC needs to know an initial starting point from where to add the additional current; note the first initial time point of current i(k) corresponds to where k=0 and k equals a the time in discrete time]; detecting a current value of an electric current flowing from the charging apparatus to the at least one rechargeable battery to charge the at least one rechargeable battery, between the first time instant and a second time instant [par. 0055,0057; 22 includes circuitry to detect the charging current i(k), note k>= 1 for detection of an SOC(k) after the initial SOC is measure of k=0]; determining a second charge value [i(k)] on the basis of the detected current value between the first time instant and the second time instant [i.e. in a current integration method the system needs to know how much current has been added since the initial measurement, par. 0057 recites this is quantified by “adding” the charging current i(k) input from the charging detector 22] and adding the second charge value from the first charge value to determine a third charge value [SOC1(k)] in the rechargeable battery at the second time instant [par. 0055,0057; SOC1(k) is found via current integrator 24 from the value of the current i(k) found with the charging current detector 22].

With respect to claim 6, Itabashi further discloses a charge measurer for detecting the first charge value of the electrical charge in the rechargeable battery [item 24 as detailed above].
	
With respect to claim 8, Itabashi further discloses a system comprising at least one rechargeable battery [14] and a charging apparatus for performing the method as recited in claim 5 [Fig. 1].

With respect to claim 12, Itabashi further discloses wherein the first charge value is detected at the first time instant after the at least one rechargeable battery is placed onto the charging apparatus [as the battery is in a vehicle, the charging energy coming from the alternator, and k=0 being disclosed at the initial starting of the vehicle then it follows that the first charge value cannot be detected until the battery was placed onto the vehicle].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi [US 2018/0292462] as applied above, and further in view of Shiraishi [US 2017/0254856].
With respect to claims 7 and 10, Itabashi further discloses a current measurer for detecting the current value of the electric current in the charging apparatus flowing from the charging apparatus to the least one rechargeable battery to charge the at least one rechargeable battery [item 22 as detailed above], but is silent regarding a processor for determining the second charge value on the basis of the detected current value between the first time instant and the second time instant and the first charge value is stored in a non-volatile memory. 
The use of processors/cpu and non-volatile memory therein to process data is well-established in the industry. For example, Shiraishi teaches a monitoring device and method of estimating SOC of a battery wherein a controller [71] having a processor [71] and non-volatile memory [73] is used to collect/store data and process the data to estimate an SOC of the secondary battery by a current integration method [par. 0056-0061]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Itabashi such that a processor is incorporated for determining the second charge value and for storing the data in non-volatile memory including the first charge value for the benefit of quickly, accurately, and autonomously collecting the data regarding the SOC estimating method and processing the data through a program for performing SOC monitoring as stated by Shiraishi while using a memory that is cheap and has the ability to store data without power. 

With respect to claim 13, Itabashi further discloses determining the second charge value as an integral of the electrical charge flowing between the first time instant and the second time instant [i.e. current integration], but is silent that a processor is doing the determining. 
The use of processors/cpu therein to process data is well-established in the industry. For example, Shiraishi teaches a monitoring device and method of estimating SOC of a battery wherein a controller [71] having a processor [71] and non-volatile memory [73] is used to collect/store data and process the data to estimate an SOC of the secondary battery by a current integration method [par. 0056-0061]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Itabashi such that a processor is incorporated for determining the second charge value for the benefit of quickly, accurately, and autonomously collecting the data regarding the SOC estimating method and processing the data through a program for performing SOC monitoring as stated by Shiraishi. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi [US 2018/0292462] as applied above, and further in view of Noda et al. [US 2017/0160346].
With respect to claim 9, Itabashi discloses the battery is a lithium-ion 12V but is silent regarding the charging is for a rechargeable battery of a power tool. 
The current integration SOC estimating method applies to batteries regardless of their intended use of the battery, i.e. a battery to supply power to vehicle electronics or to a power tool, and therefore Itabashi satisfies the claimed structural limitations. Furthermore, Noda discloses an SOC estimation method used for a battery wherein the charging is for a rechargeable battery of a power tool [par. 0003, 0043] and discloses that battery packs of power tools have large currents which decreases the accuracy of the SOC estimation methods. Itabashi entire disclosure is for solving that exact problem by applying varying weights to the calculations to account for large charging currents [Figs 4-5; par. 0072]. Therefore, it would be obvious to a person having ordinary skill in the art to apply Itabashi’s SOC estimation method to the charging for a rechargeable battery of a power tool for the benefit of increasing the estimation accuracy of the SOC calculations due to the large currents seen in power tools. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi [US 2018/0292462] as applied above, and further in view of Cheon [US 2019/0123393].
With respect to claim 11, Itabashi fails to disclose cell holders however, Cheon teaches wherein individual energy storage cells of the at least one rechargeable battery are mechanically and electrically connected to a controller via an upper and lower cell holder [Fig. 1; circuit 50, individual cells 10, and holder 100 via upper/lower lead members 140]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Itabashi such that the cells of the battery and controller are mechanically and electrically connected as taught by Cheon for the benefit of providing a single embodied structure for the battery cell, i.e. portable, while still allowing access to the cells/controller via the upper/lower holders for maintenance/access reasons while providing a secure connection of the component that would prevent failures, for example from vibrations. 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi [US 2018/0292462] as applied above, and further in view of Afzal et al. [US 5,635,814].
With respect to claim 14, Itabashi is silent about providing a display on the battery of the SOC calculation. However, displays on batteries outputting the battery voltage/charge/SOC levels is routine in the art. For example, Afzal teaches a battery pack wherein the charge value is displayed on a display on the at least one rechargeable battery [col. 2 line 62 to col. 3 line 7 and col. 6 lines 14-65].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Itabashi to include a display on the battery for displaying the third charge value (i.e. current/up-to-date charge value) for the benefit of providing a visual readout to the user that provides quick and easy to read feedback regarding the battery charge level. 

Response to Arguments
Applicant's arguments filed on 05/06/2022 have been considered and are now moot in view of the new grounds of rejection provided above in view of Itabashi. It is believed all of Applicant’s previous concerns have been addressed by the new prior art references in the current office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859